           Case 2:15-cr-04268-JB Document 3434 Filed 09/07/21 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                         No. CR 15-4268 JB

ANGEL DELEON, JOE LAWRENCE
GALLEGOS, EDWARD TROUP, a.k.a. “Huero
Troup,” LEONARD LUJAN, BILLY GARCIA,
a.k.a. “Wild Bill,” EUGENE MARTINEZ, a.k.a.
“Little Guero,” ALLEN PATTERSON,
CHRISTOPHER CHAVEZ, a.k.a. “Critter,”
JAVIER ALONSO, a.k.a. “Wineo,” ARTURO
ARNULFO GARCIA, a.k.a. “Shotgun,”
BENJAMIN CLARK, a.k.a. “Cyclone,” RUBEN
HERNANDEZ; JERRY ARMENTA, a.k.a.
“Creeper,” JERRY MONTOYA, a.k.a. “Boxer,”
MARIO RODRIGUEZ, a.k.a. “Blue,” TIMOTHY
MARTINEZ, a.k.a. “Red,” MAURICIO VARELA,
a.k.a. “Archie,” a.k.a. “Hog Nuts,” DANIEL
SANCHEZ, a.k.a. “Dan Dan,” GERALD
ARCHULETA, a.k.a. “Styx,” a.k.a. “Grandma,”
CONRAD VILLEGAS, a.k.a. “Chitmon,”
ANTHONY RAY BACA, a.k.a. “Pup,” ROBERT
MARTINEZ, a.k.a. “Baby Rob,” ROY PAUL
MARTINEZ, a.k.a. “Shadow,” CHRISTOPHER
GARCIA, CARLOS HERRERA, a.k.a. “Lazy,”
RUDY PEREZ, a.k.a. “Ru Dog,” ANDREW
GALLEGOS, a.k.a. “Smiley,” SANTOS
GONZALEZ; PAUL RIVERA, SHAUNA
GUTIERREZ, and BRANDY RODRIGUEZ,

       Defendants.

                      PRELIMINARY MEMORANDUM OPINION1


       1
         This Memorandum Opinion ruling on the admissibility of the United States’ list of
statements under United States v. James, 590 F.2d 575 (5th Cir. 1979), is incomplete and
preliminary. See United States’ Notice of Proposed James Statements, filed January 8, 2021 (Doc.
3228). The Court files this unfinished and incomplete Memorandum Opinion and Order to assist
the parties by giving them an idea of the Court’s rulings. This Memorandum Opinion and Order
is subject to change. The final Memorandum Opinion and Order is forthcoming.
         Case 2:15-cr-04268-JB Document 3434 Filed 09/07/21 Page 2 of 12




        THIS MATTER comes before the Court on the United States’ Notice of Proposed James

Statements, filed January 8, 2021 (Doc. 3228)(“Notice”). The Court held a hearing on February

2, 2021, pursuant to United States v. James, 590 F.2d 575 (5th Cir. 1979)(“James”). See Transcript

of Hearing (taken February 2, 2021), filed July 28, 2021 (Doc. 3337)(“Tr.”). The primary issue is

whether the Court should admit ninety-one co-conspirator statements under rule 801(d)(2)(E) of

the Federal Rules of Evidence. The Court concludes that: (i) statements 4, 6, 9, 13, 14, and 15 are

admissible; (ii) statements 1, 2, 3, 10, and 11 are admissible in part; and (iii) statements 5, 7, 8, 12,

16, 17, 18, 19, 20, 21, 22, 23, 24, 25 are not admissible. The Court will, therefore, grant the Notice

in part and deny the Notice in part.

                                       FINDINGS OF FACT

        The Federal Rules of Criminal Procedure require the Court to state “its essential findings

on the record” when “factual issues are involved in deciding a motion.” Fed. R. Crim. P. 12(d).

The Court makes these findings by a preponderance of the evidence and only to determine

preliminary questions regarding whether evidence is admissible. See Fed. R. Evid. 104(a). The

Court makes these findings under the authority of rule 104(a) of the Federal Rules of Evidence,

which requires a judge to decide preliminary questions relating to the admissibility of evidence,

including the legality of a search or seizure and the voluntariness of an individual’s confession or

consent to a search. See United States v. Merritt, 695 F.2d 1263, 1269-70 (10th Cir. 1982). In

deciding such preliminary questions, the other rules of evidence, except those with respect to

privileges, do not bind the Court. See Fed. R. Evid. 104(a) (“The court must decide any

preliminary question about whether a witness is qualified, a privilege exists, or evidence is

admissible. In so doing, the court is not bound by evidence rules, except those on privilege.”).

The Court bases these conclusions on the testimony it heard at its James hearing as well as the



                                                  -2-
           Case 2:15-cr-04268-JB Document 3434 Filed 09/07/21 Page 3 of 12




evidence it admitted at that hearing, including the “prior sworn testimony relating to the Castillo

and Garza murder . . . from the witnesses,” see Tr. at 13:9-10, Federico Munoz’ plea agreement

(Doc. 229 in CR 16-1613)(“Munoz Plea”), Leonard Lujan’s Plea Agreement, filed March 13, 2017

(Doc. 963)(“Lujan Plea”), Eugene Martinez’ Plea Agreement, filed May 5, 2017 (Doc.

1138)(“Martinez Plea”), and Benjamin Clark’s Sealed Plea Agreement, filed November 15, 2016

(Doc. 768)(“Clark Plea”), see Tr. at 13:13-25 (Castellano, Court, Gorman). Notwithstanding the

Court’s findings, DeLeon is presumed innocent. The Court makes the following findings of fact:

       1.      A conspiracy to kill Frank Castillo existed. See Lujan Plea ¶ 7, at 4-52; Clark Plea

               ¶ 7, at 6.

       2.      The Castillo conspiracy included five indicted conspirators: (i) DeLeon,

               (ii) J. Gallegos; (iii) Troup; (iv) Lujan; and (v) B. Garcia. See Lujan Plea ¶ 7, at 4-

               5.

       3.      The Castillo conspiracy included six unindicted conspirators: (i) Angel Munoz, see

               Transcript of Motions Hearing at 9:17-10:9 (taken March 13, 2018)(Castellano,

               Stemo), filed April 3, 2019 (Doc. 2027)(“March 13 Tr.”); (ii) Leroy Lucero, see



       2
         The Court accepted into evidence a letter by Assistant United States Attorney Jack
Burkhead stating that Lujan would not be credible in the eyes of a rational factfinder. See Tr. at
33:8-9 (Court); id. at 33:17-25 (reading from Exhibit A, Burkhead’s letter, stating that “Mr.
Lujan’s credibility is in serious doubt”). As a result, the Lujan Plea on its own is not sufficient to
establish the existence of a conspiracy. Evidence that the Court can consider when deciding
whether a conspiracy to kill Castillo existed, however, corroborates the Lujan Plea Agreement.
See, e.g., FBI 302 of Samuel Gonzales at 5, filed March 9, 2018 (Doc. 1909-3)(“Francisco
CASTILLO was killed in 2001 because he ‘messed up’ with Billy GARCIA.”); FBI 1023 at 2,
filed March 9, 2018 (Doc. 1909-5)(“2001 Murder of Frank Castillo and Rolando Garcia at the
Southern New Mexico Correctional Facility in Las Cruces were called by BILLY GARCIA (‘Wild
Bill’). Several members participated in the double homicide and EDWARD TROUP and
CHRI[S]TOPHER CHAVEZ admitted to the murders during conversations with the [Confidential
Human Source].”); Jaramillo 302 at 2 (“LUJAN relayed that GARCIA told LUJAN to find people
to murder CASTILLO and LUJAN chose JARAMILLO, GALLEGOS and DELEON.”). This
corroborating evidence assuages the Court’s concern regarding Lujan’s credibility.
                                                -3-
        Case 2:15-cr-04268-JB Document 3434 Filed 09/07/21 Page 4 of 12




              March 13 Tr. at 16:16-24 (Castellano, Stemo); (iii) Jaramillo, see March 13 Tr. at

              18:22-4 (Castellano, Stemo); id. at 20:2-9 (Castellano, Stemo); (iv) Federico

              Munoz, see March 13 Tr. at 21:10-22 (Castellano, Stemo); (v) Willie Amador, see

              March 13 Tr. at 29:16-24 (Castellano, Stemo); and (vi) Jessie Ibarra, see March 13

              Tr. at 29:16-24 (Castellano, Stemo).

       4.     The Castillo conspiracy continued until Castillo’s death on March 26, 2001. See

              Lujan Plea ¶ 7, at 4-5.

                                        ANALYSIS

       The Court makes general determinations regarding the existence of conspiracies and their

membership. See Findings of Fact (“FOF”), supra. The Court concludes that the United States

establishes one conspiracy to kill Frank Castillo. See FOF 1. The Court makes particularized

judgments regarding the James proffer statements’ admissibility under the Federal Rules of

Evidence. The Court provides the following table:




                                             -4-
              Case 2:15-cr-04268-JB Document 3434 Filed 09/07/21 Page 5 of 12



    James Proffer Statement                                                Ruling
Statement 1: “Billy Garcia tasked Leonard         This statement, as amended at the hearing, is admissible
Lujan with finding an inmate to carry out the     for its truth against the members of the conspiracy under
murders of Garza and Castillo. The murders        rule 801(d)(2)(E). See Tr. at 65:16-20 (Court).
were to be executed simultaneous.”
                                                  As amended, Statement 1 reads: ““Billy Garcia tasked
Declarant: Billy Garcia                           Leonard Lujan with finding an inmate to carry out the
                                                  murder . . . Castillo.”
Source: Leonard Lujan

Date: On or before March 26, 2001

Objections: DeLeon. See Tr. at 63:11-21.

Statement 2: “Billy Garcia wanted Castillo and    This statement, as amended at the hearing, is admissible
Garza ‘to be taken out’ by strangulation.”        for its truth against the members of the conspiracy under
                                                  rule 801(d)(2)(E). See Tr. at 66:6-21 (Court, LeBlanc,
Declarant: Billy Garcia                           Castellano).

Source: Leonard Lujan                             As amended, Statement 2 reads: “Billy Garcia wanted
                                                  Castillo . . . ‘to be taken out’ by strangulation.”
Date: On or before March 26, 2001

Objections: DeLeon. See Tr. at 66:4-21

Statement 3: “The Castillo and Garza murders      This statement, as amended at the hearing, is admissible
were an order. Anyone who did not follow that     for its truth against the members of the conspiracy under
order was to be killed as well.”                  rule 801(d)(2)(E). See Tr. at 67:2-6 (Court).

Declarant: Billy Garcia                           As amended, Statement 3 reads: “The Castillo
                                                  . . . murder[] [was] an order. Anyone who did not follow
Source: Leonard Lujan                             that order was to be killed as well.”
Date: On or before March 26, 2001

Objections: DeLeon. See Tr. at 67:7-10

Statement 4: “Billy Garcia was planning to kill   This statement is a statement of B. Garcia’s then-existing
everyone in the unit with a green light but was   state of mind, specifically his plan, so it is admissible for
starting with Castillo and Garza.”                its truth under rule 803(3).

Declarant: Billy Garcia

Source: Leonard Lujan

Date: On or before March 26, 2001



                                                  -5-
              Case 2:15-cr-04268-JB Document 3434 Filed 09/07/21 Page 6 of 12




    James Proffer Statement                                              Ruling
Statement 5: “These murders needed to be         This statement is not a statement against a co-conspirator,
done because the SNM gang was losing status      so it is not admissible for its truth against members of the
with other gangs.”                               conspiracy under rule 801(d)(2)(E). See Tr. at 68:10-11
                                                 (Court).
Declarant: Billy Garcia

Source: Leonard Lujan

Date: On or before March 26, 2001

Statement 6: “Leonard Lujan tells Eugene         This statement is admissible for its truth against the
Martinez ‘I’m telling you right now where it’s   members conspiracy under rule 801(d)(2)(E). See Tr. at
coming from and everything,’ referring to        70:16-12 (Court). Lujan is a member of the conspiracy.
Billy Garcia.”                                   See FOF at 2.

Declarant: Leonard Lujan (first- level) and
Billy Garcia (second- level).

Source: Leonard Lujan, Eugene Martinez

Date: On or before March 26, 2001

Objections: DeLeon

Statement 7: “Billy Garcia ordered the murder    This statement is not a statement against a co-conspirator,
of Castillo due to him cooperating with law      so it is not admissible for its truth against members of the
enforcement.”                                    conspiracy under rule 801(d)(2)(E). See Tr. at 70:13
                                                 (Court).
Declarant: Billy Garcia.

Source: Leonard Lujan

Date: On or before March 26, 2001


Statement 8: “Billy Garcia ordered Garza to be   This statement is not a statement against a co-conspirator,
killed for being a former Los Carnales           so it is not admissible for its truth against members of the
member.”                                         conspiracy under rule 801(d)(2)(E). See Tr. at 70:13
                                                 (Court).
Declarant: Billy Garcia

Source: Leonard Lujan

Date: On or before March 26, 2001




                                                 -6-
             Case 2:15-cr-04268-JB Document 3434 Filed 09/07/21 Page 7 of 12




    James Proffer Statement                                             Ruling
Statement 9: “‘What the fuck is going on? I      This statement is admissible for its truth against the
sent word a long time ago to clean house.’       members conspiracy under rule 801(d)(2)(E), because it
Billy Garcia was upset Leonard Lujan had not     is an attempt to “‘induce enlistment or further
taken charge in the facility.”                   participation in the group’s activities.’” United States v.
                                                 Alcorta, 853 F.3d 1123, 1137 (10th Cir. 2017)(quoting
Declarant: Billy Garcia                          United States v. Perez, 989 F.2d 1574, 1578 (10th Cir.
                                                 1993)). See Tr. at 74:3-6 (Court).
Source: Leonard Lujan

Date: On or before March 26, 2001

Objections: DeLeon. See Tr. at 71.

Statement 10: “Leroy Lucero received word        This statement, as amended at the hearing, is admissible
from Billy Garcia that several hits were         for its truth against the members of the conspiracy under
supposed to happen. Garcia told him he didn’t    rule 801(d)(2)(E). See Tr. at 76:9-13 (Court).
need help since Lucero was getting out.”
                                                 As amended, Statement 10 reads: “Garcia told [Lucero] that
Declarant: Billy Garcia                          he didn’t need help since Lucero was getting out.”

Source: Leroy Lucero

Date: On or before March 26, 2001

Objections: DeLeon. See Tr. at 74:16-75:75:11
(Gorman).

Statement 11: “Leroy Lucero confirmed the        This statement, as amended at the hearing, is admissible
message that several hits were supposed to       for its truth against the members of the conspiracy under
happen with Angel Munoz. Munoz said              rule 801(d)(2)(E). See Tr. at 77:21-78:3 (Court).
‘Something has to happen Carnal Billy’s on his
way.’”                                           As amended, Statement 11 reads: “Leroy Lucero
                                                 confirmed the message that [a hit is] supposed to happen
Declarant: Angel Munoz                           with Angel Munoz. Munoz said ‘Something has to
                                                 happen Carnal Billy’s on his way.’”
Source: Leroy Lucero

Date: On or before March 26, 2001

Objections: DeLeon. See Tr. at 76:23-77:11
(Gorman).




                                                 -7-
             Case 2:15-cr-04268-JB Document 3434 Filed 09/07/21 Page 8 of 12




Statement 12: “Leonard Lujan met with Eugene     This statement is not admissible for its truth against the
Martinez and tasked him with the murder of       members of the conspiracy under rule 801(d)(2)(E). See
Garza by strangulation and told Martinez to      Tr. at 78:5-8 (Court).
pick people to help.”

Declarant: Leonard Lujan

Source: Leonard Lujan, Eugene Martinez Date:
On or before March 26, 2001

Statement 13: “Leonard Lujan met with Joe        This statement is admissible for its truth against the
Gallegos, Angel DeLeon, and ‘Criminal’ and       members of the conspiracy under rule 801(d)(2)(E),
ordered Castillo murdered by strangulation.”     provided that there is evidence it was made before
                                                 Castillo’s death. See Tr. at 78:11-21 (Court).
Declarant: Leonard Lujan

Source: Leonard Lujan

Date: On or before March 26, 2001

Statement 14: “Billy Garcia wanted               This statement is not admissible for its truth against the
knowledge of the plan kept to very few           members of the conspiracy under rule 801(d)(2)(E). This
individuals.”                                    is a statement of B. Garcia’s then-existing state of mind,
                                                 however, so it is admissible for its truth under rule 803(3).
Source: Leonard Lujan

Date: On or before March 26, 2001

Statement 15: “Once alarms were sounded and      This statement not admissible under rule 801(d)(2)(E). It
the murders discovered, Billy Garcia             is admissible, however, as an implicit statement of B.
congratulated Leonard Lujan with ‘Amor.’”        Garcia’s then-existing state of mind, i.e. that he approves
                                                 of Lujan’s work. See Fed. R. Evid. 803(3).
Declarant: Billy Garcia

Source: Leonard Lujan

Date: On or before March 26, 2001


Statement 16: “Frederico Munoz part of the       The United States does not offer this statement for its truth
committee that sanctioned the hit on Garza and   under rule 801(d)(2)(E). See Tr. at 81:15-17 (Court,
Castillo. Munoz wanted Garza killed for being    Castellano).
Los Carnales.”

Declarant: Billy Garcia

Source: Federico Munoz


                                                 -8-
              Case 2:15-cr-04268-JB Document 3434 Filed 09/07/21 Page 9 of 12




Date: On or before March 26, 2001

Statement 17: “Ben Clark passed around              The United States does not offer this statement for its truth
paperwork on Sanchez’s cooperation with             under rule 801(d)(2)(E). See Tr. at 81:18-20 (Court).
police. Stating ‘everyone who needs to see it
has seen it, get rid of it.’”

Declarant: Ben Clark

Source: Ruben Hernandez

Date: On or before June 17, 2007


Statement 18: “Arturo Garcia wrote to Frankie       The United States does not offer this statement for its truth
Gonzales that Brian and Raymond Rascon              under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
were to take care of the next murder for SNM.”      Castellano).

Declarant: Arturo Garcia

Source: Javier Alonso

Date: On or before June 17, 2007


Statement 19: “Ben Clark put Javier Alonso in       The United States does not offer this statement for its truth
charge of making sure Sanchez was killed and        under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
told the Rascon brothers to complete the hit.”      Castellano).

Declarant: Ben Clark

Source: Javier Alonso

Date: On or before June 17, 2007

Statement 20: “Word was sent from the green         The United States does not offer this statement for its truth
pod that if Sanchez was not killed, others in the   under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
Blue pod would be killed.”                          Castellano).

Declarant: FNU [First Name Unknown] LNU
[Last Name Unknown]

Source: Javier Alonso
Date: On or before June 17, 2007




                                                    -9-
             Case 2:15-cr-04268-JB Document 3434 Filed 09/07/21 Page 10 of 12




Statement 21: “Edward Troup was told to go      The United States does not offer this statement for its truth
help with Sanchez’s murder.”                    under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
                                                Castellano).
Declarant: Javier Alonso

Source: Javier Alonso

Date: On or before June 17, 2007


Statement 22: “While Edward Troup and           The United States does not offer this statement for its truth
Javier Alonso were finishing killing Sanchez,   under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
Brian and Raymond Rascon came and asked if      Castellano).
they could help.”

Declarant: Brian Rascon and/or Raymond
Rascon

Source: Javier Alonso

Date: On or before June 17, 2007
Statement 23: “Javier Alonso told the Rascon    The United States does not offer this statement for its truth
brothers to keep a look out when the brothers   under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
asked if they could help.”                      Castellano).

Declarant: Javier Alonso

Source: Javier Alonso

Date: On or before June 17, 2007


Statement 24: “Edward Troup kissed Javier       The United States does not offer this statement for its truth
Alonso on the cheek and told him he was         under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
proud of him.”                                  Castellano).

Declarant: Edward Troup
Source: Javier Alonso




                                                - 10 -
             Case 2:15-cr-04268-JB Document 3434 Filed 09/07/21 Page 11 of 12




Statement 25: “After Sanchez was murdered,     The United States does not offer this statement for its truth
Edward Troup began telling Ruben Hernandez     under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
that he was next.”                             Castellano).

Declarant: Edward Troup

Source: Javier Alonso; Ruben Hernandez

Date: On or before June 17, 2007
Statement 26: “Arturo Garcia sent word about   The United States does not offer this statement for its truth
Sanchez to Ben Clark.”                         under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
                                               Castellano).
Declarant: Arturo Garcia

Source: Ben Clark, Eric Duran

Date: On or before June 17, 2007

Statement 27: “Ben Clark and Arturo Garcia     The United States does not offer this statement for its truth
sent several letters about Sanchez to each     under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
other.”                                        Castellano).

Declarant: Arturo Garcia

Source: Ben Clark

Date: On or before June 17, 2007
Statement 28: “Javier Alonso and Edward        The United States does not offer this statement for its truth
Troup were expected to oversee the murder,     under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
and Troup told the Rascon brothers to hit      Castellano).
Sanchez.”

Declarant: Ben Clark

Source: Ben Clark

Date: On or before June 17, 2007

Statement 29: “Leonard Lujan told Willie       The United States does not offer this statement for its truth
Amador and Jesse Ibarra to ‘handle that’ and   under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
told Eugene Martinez that ‘I’m running this    Castellano).
prison now.’”

Declarant: Leonard Lujan

Source: Eugene Martinez

Date: On or before March 26, 2001
                                               - 11 -
             Case 2:15-cr-04268-JB Document 3434 Filed 09/07/21 Page 12 of 12




Statement 30: “Christopher Chavez heard          The United States does not offer this statement for its truth
about the hit on Garza and volunteered to        under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
participate in the operation.”                   Castellano).

Declarant: Chris Chavez

Source: Eugene Martinez

Date: On or before March 26, 2001

Statement 31: “Willie Amador told Eugene         The United States does not offer this statement for its truth
Martinez to be lookout during the Garza          under rule 801(d)(2)(E). See Tr. at 82:1-3 (Court,
murder and stated, ‘If something happens, you    Castellano).
already know.’”

Declarant: Willie Amador

Source: Eugene Martinez

Date: On or before March 26, 2001

Statement 32: While strangling Garza someone
in the room yelled ‘Close the door!’”

Declarant: Allen Patterson or Christopher
Chavez

Source: Eugene Martinez

Date: On or before March 26, 2001
Statement 33: “Leonard Lujan approached
Eugene Martinez and told him to talk to Willie
Amador about the murders.”

Declarant: Leonard Lujan

Source: Eugene Martinez

Date: On or before March 26, 2001




                                                 - 12 -
